Title: To Thomas Jefferson from Charles Douglas, 27 June 1801
From: Douglas, Charles
To: Jefferson, Thomas


               
                  Sir/
                  Alexandria 27th. June 1801.
               
               I beg you to permit the inclosed letter to apologise for this application.
               I have sought to introduce the Inoculation of the Kinepox into this place, (from a conviction derived from authentic inteligence, of its importance in every consideration) by an application to Dr. Waterhouse, whom from a publication in a Newspaper, I recognised for a former acquaintance at Lectures in London; whose idea of its importce. is evidenced by his application to yourself. Dr. Jenner of Berkely in Gloustershire I believe was the first adventurer; and was my particular acquaintance; but the distance, and novelty, together with my not being extensively concern’d in Inoculation; have conspired to prevent my applying to him.—It was he who inoculated the Duke of Yorks Regt: with their Wives, and Children, without one fatal instance; and who caused experiments to be made on sixty so inoculated, by insertions of fresh infection from all degrees of the disease, natural and inoculated; and every other method that cou’d be devis’ed—no instance of reinfection occurring to either.
               Shou’d you Sir think proper to confide to me a part of the Vaccine matter, be pleased to let me know if you wish to be inform’d with the result.
               I have the honor to subscribe myself Sir Your most respectful & Obedient Servant.
               
                  
                     Ch. Douglas
                  
               
               
                  Mrs. Douglas begs leave to offer her Respectful regards.
               
            